Case 1:19-mc-23253-KMW Document 6-1 Entered on FLSD Docket 10/04/2019 Page 1 of 2




                      E xh ib it 11:4:55
Case 1:19-mc-23253-KMW Document 6-1 Entered on FLSD Docket 10/04/2019 Page 2 of 2




                                       U nited StatesDistrictCourt                              SEALED
                                   for the Southern DistrictofFlorida
                                                                                                NOT 5VAk.ilk3
                                     Case N o.1:19-m c-23253-XXX X

     In Re:

     Application ofM aigualidaNaranjoBarriosfor                             PerLocalRule5q4(d),thematterts)
     Foreign D iscovery Assistance Pursuantto 28                            shallremainsealed.
     U.S.C.j1782,
                                                                              years;     (epecificd.tê);
           Applicant,M aigualidaNaranjoBarrios.                             > permanently; ,..-- (Bthetl)
                                                       /

                            Order G rantina Applicant's M otion to UnsealC ase

           ThisM attercamebeforetheCoul'
                                       tpursuantto aMotiontoUnsealCase(thetçMotion'')
     filed by MaigualidaNaranjo Barrios(ç6A1:
                                            )plicant'').Upon review ofthe Motion and thecourt
     tile,andbeingapprisedofallpertinentmatters,itisherebyOrdered andAdjudgedthat:
                  The Applicants'M otion isgranted.

                  The Clerk ofthe Courtis hereby directed to designate thiscase asbeing unsealed.

           Done and O rdered, in Cham bers, in M iam i-D ade County,Florida, this          day of

     October,2019.



                                                             United States DistrictCourtJudge




     Copies furnished to:

     A llCounselofRecord
